Order, Supreme Court, Bronx County (J. Cohen, J.), entered February 18, 1981 adhering to prior decision of January 28, 1981 which granted defendant’s motion to dismiss the indictment, is unanimously reversed, on the law; the defendant’s motion to dismiss the indictment is denied; and the matter is remanded to the Supreme Court, Bronx County for further proceedings. Appeal from order, Supreme Court, Bronx County (J. Cohen, J.), of January 28, 1981 is dismissed as superseded by the order of February 18, 1981. The evidence before the Grand Jury was sufficient to authorize the indictment against defendant-respondent. The evidence met the statutory standard authorizing a Grand Jury to indict for an offense “when (a) the evidence before it is legally sufficient to establish that such person committed *817such offense and (b) competent and' admissible evidence before it provides reasonable cause to believe that such person committed such offense.” (CPL 190.65, subd 1.) Concur — Sandler, J. P., Ross, Carro and Silverman, JJ.